DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 12 and 20 and reference Timem not disclosing updating voice prints or limitation “updating voice prints responsive to an affirmative authentication of the customer” (Amendment, pg. 8, third para. – pg. 9, second para.) have been considered but are moot in light of new grounds of rejection with reference Lousky as provided below.
Applicant’s argument with respect to claim 5 and Timem not disclosing limitations recited therein (Amendment, pg. 9-10) have been considered but are moot in light of new grounds of rejection with reference Kumar as provided below.
             Applicant’s arguments with respect to claim 16 and Timem not disclosing amended limitations “identifying portions of the call where the customer is speaking numbers using voice recognition” and “extracting the audio-of-interest from the identified portions of the call” (Amendment, pg. 10, third para.) have been considered but are moot in light of new grounds of rejection with reference Lousky as provided below.
Regarding Claim 7, previously rejected with Timem and additional reference Drews, Applicant argues that there is no teaching or suggestion of limitation “wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer” in the references (Amendment, pg. 9, fourth para.; pg. 10, second para.).
            Examiner respectfully disagrees as Timem discloses wherein the audio-of-interest comprises numbers/digits of an account number associated with the customer (para. [0060]). Timem does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of digits. Drews discloses receiving non-consecutive portions of a user’s voice in a voice call (col. 9, ln 58-63). It would have been obvious to one of ordinary skill before the effective filing of the invention to try to combine the non-consecutive portions of user audio described in Drews with the audio-of-interest comprising numbers/digits of an account number associated with the customer system described in Timem in arriving at the limitation because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42). Therefore, Timem in light of Drews discloses/suggests “wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer”.
Regarding claims 10 and 18 previously rejected with additional references Summerfield and Drews, Applicant argues that claims 10 and 18 are allowable based on the reasons presented above for claims 1 and 2 from which they depend (Amendment, pg. 9, third – fourth para.). 
Examiner respectfully disagrees for the reasons provided above for claims 1 and 12, and absent any argument as to why the cited portions of Summerfield and Drews claims 10 and 18, Examiner maintains that the rejections of the claims are appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-4, 6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Timem et al US PGPUB 2016/0125884 A1 (“Timem”) in view of Lousky et al US PGPUB 2016/0365095 A1 (“Lousky”)
          Per Claim 1, Timem discloses a system for authenticating and identifying customers: 
               one or more processors (para. [0028]); 
               a memory communicably coupled to the one or more processors and storing: an interest module including instructions that when executed by the one or more 
              extract audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]); and 
              a biometrics module including instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (fig. 2; para. [0060]; para. [0062]; para. [0097]-[0098]);
             retrieve one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]); 
            authenticate the customer based on the one or more voiceprints and the audio-of-interest (where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]); and 
responsive to an affirmative authentication of the customer, transmit a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069])
           Timem does not explicitly disclose responsive to an affirmative authentication of the customer, update the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the system of Timem in arriving at “responsive to an affirmative authentication of the customer, update the retrieved one or more voiceprints using the audio-of-interest”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032])
           Per Claim 2, Timem in view of Lousky discloses the system of claim 1, 
               Timem discloses wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to: responsive to a negative authentication of the customer, perform a secondary authentication (fig. 12; para. [0029]; para. [0050]; para. [0061]; para. [0073]; if the voice biometric confidence score is below a certain threshold, the customer may be asked to provide additional identifying information, such as their name and/or account number, and/or may be asked one or more authentication questions, para. [0102]; para. [0107], low score as implying negative authentication). 
Claim 3, Timem in view of Lousky discloses the system of claim 1, 
                Timem discloses wherein the biometric module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine that one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]); and 
            responsive to the determination, affirmatively authenticate the customer (para. [0055]; where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]; para. [0102]). 
           Per Claim 4, Timem in view of Lousky discloses the system of claim 1, 
                Timem discloses wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: detect that the audio-of-interest is being spoken by the customer (para. [0060]; para. [0097]); and
              responsive to the detection, extract the audio-of-interest from the received call (para. [0057]-[0060]; para. [0097]). 
            Per Claim 6, Timem in view of Lousky discloses the system of claim 1, 
                Timem discloses wherein the audio-of-interest comprises one or more words or phrases spoken by the customer during the call (para. [0060]; para. [0097]).
Claim 8, Timem in view of Lousky discloses the system of claim 1, 
                 Timem discloses wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (para. [0060]; para. [0097]); 
            retrieve one or more voiceprints associated with each customer of a plurality of customers (para. [0044]; para. [0052]; para. [0060]; para. [0102]);
           identify the customer associated with the call from among the plurality of customers based on the one or more voiceprints (para. [0044]; para. [0052]; para. [0060]); and 
           transmit a message that the customer is identified (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069]). 
           Per Claim 9, Timem in view of Lousky discloses the system of claim 1, 
               Timem discloses: wherein the biometrics module further includes instructions that when executed by the one or more processors cause the one or more processors to: receive the audio-of-interest (para. [0060]; para. [0097]);
             retrieve one or more voiceprints associated with fraudulent customers of a plurality of customers (Voiceprint library 210 may, for instance, be configured to store, 
maintain, and/or access one or more databases that include voiceprints for one 
or more customers, account holders, other legitimate users, known illegitimate 
users…, para. [0044]; para. [0094]); 
based on the one or more voiceprints and the audio-of-interest (para. [0044]; para. [0094]); and 
           transmit a message that the customer is a fraudulent customer (fig. 10; para. [0044]; para. [0076]-[0077]; para. [0094]). 
            Per Claim 11, Timem in view of Lousky discloses the system of claim 1, 
                Timem discloses: wherein the audio of interest comprises one or more phonemes (para. [0097], spoken words/phrases as including phonemes). 
           Per Claim 12, Timem discloses a method for authenticating and identifying customers comprising: 
             receiving a call, wherein the call is associated with a customer (para. [0028]; para. [0039]; para. [0051]);  
             extracting audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]);  
             retrieving one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]);
             authenticating the customer based on the one or more voiceprints and the audio-of-interest (para. [0044]; where the voice biometric confidence score is 
             responsive to an affirmative authentication, transmitting a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069])
           Timem does not explicitly disclose responsive to an affirmative authentication, updating the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the method of Timem in arriving at “responsive to an affirmative authentication, updating the retrieved one or more voiceprints using the audio-of-interest”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032])
          Per Claim 13, Timem in view of Lousky discloses the method of claim 12,
               Timem discloses: responsive to a negative authentication, performing a secondary authentication (fig. 12; para. [0029]; para. [0050]; para. [0061]; para. [0073]; if the voice biometric confidence score is below a certain threshold, the customer may low score as implying negative authentication).
          Per Claim 14, Timem in view of Lousky discloses the methods of claim 12, 
                Timem discloses: determining that the one or more of the one or more voiceprints associated with the customer matches at least a portion of the audio-of interest with a confidence that satisfies a threshold confidence (para. [0045]; para. [0061]); and 
              responsive to the determination, affirmatively authenticate the customer (para. [0055]; para. [0061]; para. [0102]).
          Per Claim 15, Timem in view of Lousky discloses the method of claim 14, 
               Timem discloses: wherein there are multiple threshold confidences and each threshold confidence is associated with a different allowed action (para. [0061]; para. [0076]). 
          Per Claim 16, Timem in view of Lousky discloses the method of claim 12, 
              Timem discloses: identifying portions of the call where the customer is speaking numbers (para. [0060]);
              responsive to the determination, extracting the audio-of-interest from the received call (para. [0057]-[0060]; para. [0097]).
              Lousky discloses: identifying portions of the call where the customer is speaking numbers using voice recognition (para. [0030]-[0032]; para. [0102])-[0103]; and 
extracting the audio-of-interest from the identified portions of the call (para. [0102]-[0103]). 
          Per Claim 17, Timem in view of Lousky discloses the method of claim 12, 
               Timem discloses: determining that the audio-of-interest is likely to be spoken by the customer based on a workflow associated with the call (para. [0039]; para. [0057]-[0060]; para. [0097]); and 
               responsive to the determination, extracting the audio-of-interest from the received call (para. [0045]; para. [0057]-[0059]; para. [0097], comparing received audio to voiceprint as implying extracting of the audio). 
           Per Claim 19, Timem in view of Lousky discloses the method of claim 12, 
             Timem discloses: receiving the audio-of-interest (para. [0060]; para. [0097]);
             retrieving one or more voiceprints associated with each customer of a plurality of customers (para. [0044]; para. [0052]; para. [0060]; para. [0102]);
             identifying the customer associated with the call from among the plurality of customers based on the one or more voiceprints and the audio of interest (para. [0044]; para. [0052]; para. [0060]); and 
             transmitting a message that the customer is identified (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status indicator 505 may, for instance, indicate that the identity of the customer or caller has been verified…, para. [0069]).
           Per Claim 20, Timem discloses a non-transitory computer-readable medium with instructions stored thereon that when executed by a processor cause the processor to: 

            extract audio-of-interest from the received call (para. [0051]; a computing device (e.g., computing device 101 or system 200) may receive a voice sample from one or more sources (e.g., similar to how such a voice sample may be received in step 305 of the example method discussed above with respect to FIG. 3), where the voice sample is of a customer of an organization speaking one or more words and/or phrases, para. [0097]);
           retrieve one or more voiceprints associated with the customer (para. [0044]; the computing device may determine the voice biometric confidence score by comparing the voice sample with one or more voiceprints (such as voiceprints stored in voiceprint library 210 of FIG. 2)…, para. [0052]);
           authenticate the customer based on the one or more voiceprints and the audio-of-interest (where the voice biometric confidence score is determined to be above a certain threshold (e.g., 95), the computing device may determine not to select any authentication questions.  Rather, in these instances, the computing device may verify the customer or caller based solely on the voice sample (which may, e.g., provide the customer or caller with full access to transact on his or her account(s) …, para. [0061]); and 
          responsive to an affirmative authentication, transmit a message that the customer is authenticated (fig. 4; fig. 5; As seen in FIG. 5, user interface 500 may include an updated call status indicator 505 and a service menu 510.  The updated call status 
          Timem does not explicitly disclose responsive to an affirmative authentication, update the retrieved one or more voiceprints using the audio-of-interest
           However, this feature is taught by Lousky (para. [0032])
           It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Lousky with the system of Timem in arriving at “responsive to an affirmative authentication, update the retrieved one or more voiceprints using the audio-of-interest”, because such combination would have resulted in enriching the voiceprint for the caller for better future authentication performance (Lousky, para. [0032]).

2.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Lousky as applied to claim 1 above, and further in view of Kumar et al US PGPUB 2017/0118340 A1 (“Kumar”)
            Per Claim 5, Timem in view of Lousky discloses the system of claim 1, 
                  Timem in view of Lousky does not explicitly disclose wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call or responsive to the determination, extract the audio-of-interest from the received call at the determined time 
               However, these features are taught by Kumar:
a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call (para. [0033]; Based on analyzing at least one of the interaction inputs of the caller or the human agent, the call handling platform may determine a time at which sensitive data is to be exchanged during the interaction…, para. [0004]; para. [0052]; The customer may provide such sensitive data for transactional purposes during the communications session; these data may be entered, by the automated response system or the human agent, into form fields executed by the scripts of the interaction site for use by the underlying software for completing the transaction…, para. [0204]; para. [0208]); and 
            responsive to the determination, extract the audio-of-interest from the received call at the determined time (The customer may provide such sensitive data for transactional purposes during the communications session; these data may be entered, by the automated response system or the human agent, into form fields executed by the scripts of the interaction site for use by the underlying software for completing the transaction…, para. [0204]) 
             It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Kumar with the system of Timem in view of Lousky in arriving at “wherein the interest module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine a time when the audio-of-interest is likely to be spoken by the customer during the call based on a script associated with the call” and “responsive to the determination, extract the audio-of-interest from the received call at the determined time”, because such combination would have resulted in preventing compromise of sensitive data (Kumar, para. [0205]).


2.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Lousky as applied to claim 1 above, and further in view of Summerfield US PGPUB 2011/0224986 A1 (“Summerfield”)
          Per Claim 10, Timem in view of Lousky discloses the system of claim 1, 
             Timem in view of Lousky does not explicitly disclose wherein each voiceprint associated with the customer has a different quality allowing one or more thresholds to be adjusted automatically based on a quality of the voiceprint
             However, this feature is taught by Summerfield ("Threshold" refers to a base setting against which the authentication scores are compared for determining whether to accept or reject that speakers claimed identity…, para. [0012]; para. [0088]-[0089]; para. [0123])
             It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Summerfield with the system of Timem in view of Lousky, because such combination would have resulted in preventing weak or compromised voiceprints from being registered (Summerfield, para. [0123]).

3.       Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Timem in view of Lousky as applied to claims 1 and 12, and further in view of Drews et al US 10,121,488 B1 (“Drews”)
Per Claim 7, Timem in view of Lousky discloses the system of claim 1, 
              Timem discloses wherein the audio-of-interest comprises a sequence of numbers/digits of an account number associated with the customer (para. [0060])
              Timem in view of Lousky does not explicitly disclose wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer
               However, this feature is suggested by Drews that discloses receiving non-consecutive portions of a user’s voice in a voice call (in order to allay privacy concerns, only non-consecutive portions of a voice call may analyzed, as recorded or as 
received in real time…in some embodiments, the entire call might be recorded and/or analyzed…, col. 9, ln 58-63, speaking user/caller as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to try to combine the non-consecutive portions of user audio described in Drews with the audio-of-interest comprising numbers/digits of an account number associated with the customer system described in Timem in arriving at “wherein the audio-of-interest comprises a non-consecutive sequence of digits of an account number associated with the customer”, because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42).
          Per Claim 18, Timem in view of Lousky discloses the method of claim 12, 
             Timem discloses wherein the audio-of-interest comprises words or phrases spoken by the customer during the call (para. [0060])

             However, this feature is suggested by Drews that discloses receiving non-consecutive portions of a user’s voice in a voice call (in order to allay privacy concerns, only non-consecutive portions of a voice call may analyzed, as recorded or as 
received in real time… in some embodiments, the entire call might be recorded and/or analyzed…, col. 9, ln 58-63, speaking user/caller as suggesting customer)
              It would have been obvious to one of ordinary skill before the effective filing of the invention to combine the teachings of Drews with the system of Timem in view of Lousky, because such combination would have resulted in preserving privacy concerns as well as providing an alternate manner of collecting audio of interest among available choices (Drews, col. 9, ln 58 – col. 10, ln 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658